 

Exhibit 10.16(a)

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO THE JUNE 22, 2017 EMPLOYMENT AGREEMENT (the “Amendment”),
dated as of February 6, 2019, being executed and delivered by and among BTCS
Inc., a Nevada corporation (“BTCS” or the “Company”) and Charles W. Allen (the
“Executive”).

 

RECITALS

 

WHEREAS, the Corporation desires to secure the continued services of the
Executive upon the amended terms and conditions hereinafter set forth, and

 

WHEREAS, the Executive desires to continue rendering services to the Corporation
upon the amended terms and conditions hereinafter set forth, and

 

WHEREAS, the Corporation presently employs the Executive in which capacity the
Executive serves as an officer of the Corporation, and

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) recognizes the
valuable services rendered to the Corporation and its respective affiliates by
the Executive.



 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment and other good and valuable consideration, the sufficiency, mutuality
and adequacy of which are hereby acknowledged, subject to the execution by the
Company, and the Executive, the parties hereto hereby agree to the following
amendment to the Employment Agreement:

 

1. Base Salary. The Base Salary as defined in the June 22, 2017 Employment
Agreement shall be increased to an amount equal to $345,000 per year.

 

2. Miscellaneous.

 

(a) Other Terms. All other terms which are not amended by this Amendment shall
remain unchanged in the Employment Agreement; and shall remain in full force and
effect.

 

(b) Captions; Certain Definitions. Titles and captions of or in this Amendment
are inserted only as a matter of convenience and for reference and in no way
define, limit, extend or describe the scope of this Amendment or the intent of
any of its provisions. All capitalized terms not otherwise defined herein shall
have the meaning therefor, as set forth in the June 22, 2017 Employment
Agreement.

 

(c) Controlling Law. This Amendment is governed by, and shall be construed and
enforced in accordance with the laws of the State of New York (except the laws
of that jurisdiction that would render such choice of laws ineffective).

 

(d) Counterparts. This Amendment may be executed in one or more counterparts
(one counterpart reflecting the signatures of all parties), each of which shall
be deemed to be an original, and it shall not be necessary in making proof of
this Amendment or its terms to account for more than one of such counterparts.
This Amendment may be executed by each party upon a separate copy, and one or
more execution pages may be detached from a copy of this Amendment and attached
to another copy in order to form one or more counterparts.

 

(Signature Pages Follow)

 

 

 

 

IN WITNESS WHEREOF, this Amendment has been executed and delivered by BTCS, and
the Executive as of the date first set forth above.

 

  CORPORATION: BTCS INC.         By: /s/ Michal Handerhan   Name: Michal
Handerhan   Title: COO         EXECUTIVE: CHARLES W. ALLEN         /s/ Charles
Allen

 

 

